MacIntyre, J.
The evidence in this case was that at about half past nine o’clock on the night of October 3, 1935, the sheriff and deputy sheriff of Taliaferro County stopped their automobile and waited for a “liquor car; ” that a closed car with only one of the rear windows open, and with the defendant sitting on the back seat and two other persons sitting on the front seat, “dashed up” and ran into a ditch to keep from striking the officers’ eat; and that the officers turned their flashlights on said car and plainly saw the defendant, who was so drunk that he wanted to fight, throw out of the window a pint bottle from which one drink of liquor had apparently been taken. The defendant stated to the jury that he was not drunk, xbut excited, and that he did not have “a drop of liquor.” The motion for new trial contained only the general grounds and did not raise the question that venue had not been proved. Held, that, under the Code, § 6-1609 (Ga. L. 1911, p. 149), this court can not consider the question of venue; and that the evidence supported the verdict. Judgment affirmed.

Broyles, O. J., and Guerry, J., concur.